

 
LSI CORPORATION
 
 
RESTRICTED STOCK UNIT AGREEMENT
 
 
On the grant date (the “Grant Date”) shown on the attached Notice of Grant of
Restricted Stock Unit Award (the “Notice of Grant”), LSI Corporation (“LSI” or
the “Company”) granted you the number of Restricted Stock Units under the LSI
Corporation 2003 Equity Incentive Plan (the “Plan”), indicated on the Notice of
Grant. The Notice of Grant and this agreement collectively are referred to as
the “Agreement.” Capitalized terms that are not defined in this agreement or the
Notice of Grant have the same meaning as in the Plan.
 
 
1. Grant. LSI has granted to you the number of restricted stock units indicated
in the Notice of Grant.  We refer to the restricted stock units subject to this
award as the “Restricted Stock Units”. When the Restricted Stock Units become
payable, or “vest”, they will be subject to the appropriate tax withholdings.
 
 
2. LSI’s Obligation to Pay. Unless and until the Restricted Stock Units vest,
you will have no right to payment of them. Prior to actual payment of any vested
Restricted Stock Units, those Restricted Stock Units will represent an unsecured
obligation of LSI.
 
 
3. Vesting Schedule. The Restricted Stock Units are scheduled to vest in
accordance with the vesting schedule in the Notice of Grant. Restricted Stock
Units scheduled to vest on any date actually will vest only if you have not
incurred a Termination of Service prior to that date and any performance goals
required to be met have been met. Unless the Board determines otherwise, which
determination shall be in a manner that is exempt from or compliant with,
Section 409A, vesting will continue during any LSI-approved leave of absence.
 
 
4. Payment after Vesting. Any Restricted Stock Units that vest will be paid to
you in whole Shares, subject to you satisfying any applicable tax withholding
obligations. Subject to paragraph 8(b), any Restricted Stock Units that vest
will be paid in shares as soon as practicable after vesting, but in each such
case no later than 60 days following the vesting date.  In no event will you be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Shares payable under this Agreement.
 
 
5. Forfeiture. Notwithstanding any contrary provision of this Agreement, any
Restricted Stock Units that have not vested at the time of your Termination of
Service will be cancelled.
 
 
6. Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. Before distribution or delivery, the administrator or executor must
furnish LSI with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to LSI to establish the validity of the transfer and
compliance with any laws or regulations pertaining to the transfer.
 
 
7. Withholding of Taxes.
 
 
(a)  Whenever Restricted Stock Units vest, you will recognize immediate U.S.
taxable income if you are a U.S. taxpayer. If you are a non-U.S. taxpayer, you
will be subject to applicable taxes in your jurisdiction.
 
 
(b)  Whenever Restricted Stock Units vest, LSI will withhold a portion of the
shares otherwise issuable that have an aggregate market value sufficient to pay
Tax Obligations determined by LSI to be applicable in connection with such
vesting. If LSI determines Tax Obligations are applicable in connection
 

 
 

--------------------------------------------------------------------------------

 

with your Restricted Stock Units at any other time, LSI may, in its sole
discretion, collect from you an amount equal to such Tax Obligations in any of
the following ways: (i) by withholding a portion of the proceeds from your sale
of the shares issued to you upon vesting of Restricted Stock Units, (ii) by
withholding, or having the Affiliate that employs you withhold, such amount from
salary or other amounts payable to you, or (iii) requiring you to pay such
amount to LSI.  LSI may require or otherwise allow you to make alternate
arrangements to satisfy such Tax Obligations.
 
(c)  LSI will not withhold or issue any fractional shares.  LSI will not deliver
shares unless and until arrangements satisfactory to LSI have been made for the
satisfaction of Tax Obligations.
 
 
(d)  To the maximum extent permitted by law, LSI (or the employing Affiliate)
has the right to retain without notice from salary or other amounts payable to
you, amounts sufficient to satisfy any Tax Obligations that LSI determines
cannot be satisfied through the withholding of shares.  All Tax Obligations
related to the Restricted Stock Units and any shares delivered upon vesting are
your sole responsibility. By [signing the Notice of Grant] [accepting this
Award], you expressly consent to the withholding of shares and to any additional
cash withholding under this paragraph 7.
 
 
8. Committee Discretion.
 
 
(a)  The Committee, in its discretion, may accelerate the vesting of some or all
of the Restricted Stock Units at any time. If so accelerated, those Restricted
Stock Units will be considered as having vested as of the date specified by the
Committee.  Subject to this paragraph 8, if the Committee accelerates the
vesting of any Restricted Stock Units, the payment of such accelerated
Restricted Stock Units will be made no later than 60 days following the
accelerated vesting date. However, if the Restricted Stock Units are “deferred
compensation” within the meaning of Section 409A, then, to the extent necessary
to avoid additional taxation under Section 409A, the payment of the accelerated
portion of those Restricted Stock Units will be made at the same time or times
as if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth in paragraph 3 (whether or not you have incurred a
Termination of Service on or before such date(s)), including any necessary delay
under paragraph 8(b).
 
 
(b)  Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of any Restricted Stock Units is accelerated in connection with your
Termination of Service (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by LSI), other than
due to death, and if (x) you are a “specified employee” within the meaning of
Section 409A at the time of such Termination of Service and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to you on or within the six (6) month
period following your Termination of Service, then the payment of such
accelerated Restricted Stock Units will not be made until at least six (6)
months and one (1) day following the date of your Termination of Service, unless
you die following your Termination of Service, in which case the Restricted
Stock Units will be paid in shares to your estate or beneficiary as soon as
practicable following your death.  Each payment or benefit under the Plan or
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.  It is the intent of this
Agreement to be exempt from or comply with the requirements of Section 409A so
that none of the Restricted Stock Units or shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply.
 
 
9. Rights as Stockholder. You will not have any of the rights of a stockholder
of the Company in respect of any shares deliverable hereunder until those shares
have been delivered to you or deposited in your
 

 
-2-

--------------------------------------------------------------------------------

 

account at LSI’s designated broker. After you receive the shares, you will have
all the rights of a stockholder of LSI with respect to voting those shares and
receipt of dividends and distributions on those shares.
 
10. No Effect on Employment or Future Awards.
 
 
(a) Subject to applicable law and any employment agreement you may have, the
terms of your employment will be determined from time to time by LSI, or the
subsidiary that employs you, and your employer can terminate or change the terms
of your employment at any time for any reason whatsoever, with or without good
cause. Neither the grant to you of the Restricted Stock Units nor the vesting
schedule set forth in the Notice of Grant constitute an express or implied
promise of continued employment for any period of time.
 
 
(b) LSI does not intend by granting this Award to you to confer upon you the
right to be selected to receive any future Award under the Plan.
 
 
11. Address for Notices. Any notice to be given to LSI under this Agreement must
be in writing and addressed to LSI Corporation, Attn: Stock Administration
Department, Mailstop AD304, 1320 Ridder Park Drive, San Jose, CA 95131, or such
other address as LSI may designate in writing.
 
 
12. Award is Not Transferable. You may not transfer, assign, pledge or
hypothecate in any way (whether by operation of law or otherwise) the Restricted
Stock Units and the Restricted Stock Units will not be subject to sale under
execution, attachment or similar process. If you attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Restricted Stock Units, or upon
any attempted sale under any execution, attachment or similar process, the
Restricted Stock Units immediately will be cancelled.
 
 
13. Restrictions on Sale of Securities. The shares you receive as payment for
vested Restricted Stock Units are expected to be registered under the U.S.
federal securities laws and be transferable by you free of any restriction under
the Plan. However, your subsequent sale of the shares will be subject to any
market blackout-period that may be imposed by LSI and must comply with LSI’s
Stock Trading Policy and any applicable securities laws.
 
 
14. Additional Conditions to Issuance of Shares. LSI will not be required to
issue any shares pursuant to this Agreement until (i) the lapse of a reasonable
period of time following the date of vesting of the Restricted Stock Units based
on the extent of the processes followed by LSI when issuing such shares, which
period may vary based on the circumstances, and (ii) any Compliance that LSI
determines is necessary or desirable as a condition of the issuance of Shares
hereunder shall have been completed free of any conditions not acceptable to
LSI. For purposes of this paragraph, “Compliance” means: (i) compliance with any
applicable rules of, or the listing, registration or qualification of the Shares
upon, any securities exchange, (ii) compliance with, or registration or
qualification of the Shares under, any state, federal or foreign law (including
corporate and securities laws and any applicable tax code and related
regulations) and (iii) obtaining the consent or approval of any governmental
regulatory authority.
 
 
15. Plan Governs. In the event of a conflict between this Agreement and the
Plan, the Plan will govern.
 
 
16. Captions. The captions in this Agreement are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
 
 
17. Agreement Severable. If any provision in this Agreement is held invalid or
unenforceable, that invalidity or unenforceability will not be construed to have
any effect on the remaining provisions of this Agreement.
 

 
-3-

--------------------------------------------------------------------------------

 
 
 
18. Modifications. This Agreement constitutes the entire understanding of the
parties on the subjects covered. Modifications to this Agreement can be made in
writing only by an authorized officer of the Company.  Notwithstanding anything
to the contrary in the Plan or this Agreement, LSI reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without your consent, to avoid imposition of any additional tax or income
recognition under Section 409A prior to the actual payment of Shares under this
Award.
 
 
19.  Governing Law. This Agreement is governed by the laws of the State of
Delaware, United States, without regard to principles of conflict of laws.
 
 
20. Electronic Delivery.  LSI may, in its sole discretion, deliver any documents
related to this Award, including materials relating to its Annual Meeting of
Stockholders, by electronic means or request your consent to participate in the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through any on-line or
electronic system established and maintained by LSI or another third party
designated by LSI.
 
 
21. Committee Actions. All actions taken and all interpretations and
determinations made by the Board or its delegate will be final and binding on
you, LSI and all other interested persons. No member of the Board and no
delegate will have any personal liability for any action, determination or
interpretation made with respect to the Plan or this Agreement.
 
Paragraphs 22 through 28 below apply only if you are employed by a subsidiary of
LSI outside the United States.
 
22. Acknowledgment and Waiver.  By [signing the Notice of Grant] [accepting this
Award], you agree that:
 
(a) Your participation in the Plan is voluntary.
 
(b) Your Restricted Stock Units are not part of your normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, or end of
service payments, bonuses, long-service awards, pension or retirement benefits,
or similar payments, except as may be specifically provided for by the
applicable plan or agreement.
 
(c) The future value of the Shares subject to the Restricted Stock Units is
unknown and cannot be predicted.
 
(d) This award of Restricted Stock Units does not create an employment
relationship between you and any entity.
 
(e) You have no right to make a claim of entitlement to compensation or damages
because of the forfeiture of any portion of this Restricted Stock Unit award. If
it should be determined that you did acquire any such rights, you irrevocably
agree to release LSI and its Affiliates, officers and employees from any such
claim to the extent permitted by applicable law.
 
(f)  The Plan will not be deemed to constitute, and you agree not to claim that
the Plan constitutes, part of the terms and conditions of your employment with
the Company, and the Company will not have any liability of any kind to you as a
result of any change, amendment or termination of the Plan at any time unless
and only to the extent that change, amendment or termination has an adverse
effect on any Award you hold.
 

 
-4-

--------------------------------------------------------------------------------

 

 
23. Data Privacy.
 
    (a) You understand that LSI may hold certain personal information about you,
including but not limited to your name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in LSI, details of all
Restricted Stock Units or any other entitlements to shares awarded, canceled,
purchased, or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan ("Personal Data");
 
    (b) You consent to the collection, use, processing, and transfer, in
electronic or other form, of Personal Data by LSI and its Affiliates for the
exclusive purpose of implementing, administering or managing your participation
in the Plan and to the extent required in connection with LSI’s financial
reporting.
 
    (c) You understand that Personal Data may be transferred to any third
parties assisting LSI in the administration of the Plan or involved in LSI’s
financial reporting.
 
    (d) You understand that the recipients of Personal Data may be located
outside your country of residence, and that the recipient’s country may have
different data privacy laws and protections than your country of residence.
 
    (e) You authorize the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering or managing your participation in the Plan,
including any transfer of Personal Data as may be required for the
administration of the Plan and/or any subsequent transfer of Shares to your
account at a brokerage firm and in connection with LSI’s financial reporting.
 
    (f) You understand that Personal Data will be held only as long as necessary
to implement, administer or manage your participation in the Plan.
 
    (g) You understand that you may, at any time, review the Personal Data,
require any necessary amendments to Personal Data or withdraw the consents
herein in writing by contacting LSI.
 
    (h) You understand that withdrawing your consent may affect your ability to
participate in the Plan.
 


 

 
-5-

--------------------------------------------------------------------------------

 

24. Translation.  If this Agreement or any other document related to the Plan is
translated into a language other than English, and if the translated version is
different from the English language version, the English language version will
take precedence.
 
 
25.  Currency Exchange Risk.  You agree that you will bear all risk associated
with the exchange or fluctuation of currency associated with Restricted Stock
Units, including without limitation in connection with the sale of shares (
“Currency Exchange Risk”).  You waive and release the Company and its Affiliates
from any potential claims arising out of Currency Exchange Risk.
 
26.  Exchange Control Requirements.  You agree that you will comply with all
exchange control requirements applicable to the Restricted Stock Units and the
sale of shares and any resulting funds including, without limitation, reporting
or repatriation requirements.

 
-6-

--------------------------------------------------------------------------------

 



27. Special Terms for Employees in China. If you are employed in China, then you
agree that:
 
    (a) You will not acquire shares pursuant to this Award, or transfer, assign,
sell or otherwise deal with those shares, except in compliance with applicable
laws and the terms of this Agreement.
 
    (b) LSI need not issue shares to you when your Restricted Stock Units vest
unless and until (i) it determines in its sole discretion that compliance with
applicable laws in China will not impose an excessive burden on LSI and (ii) it
has set up any procedures it determines in its sole discretion are necessary or
desirable to enable it comply with applicable laws in China.
 
    (c) LSI may require you to sell promptly following vesting, the shares you
receive when your Restricted Stock Units vest. You authorize LSI or LSI’s
designated brokerage firm to perform this transaction for you, and agree that
applicable commissions and fees due in connection with the sale may be deducted
from your proceeds. You agree that such shares will be sold at prevailing market
prices and waive any claim based on the timing of the sale or the price received
for your shares. If LSI requires you to sell, or sells, your shares under this
paragraph 25(c), no shares will be delivered to you and you would not have any
rights as a stockholder of LSI.
 
    (d) When your Restricted Stock Units vest, if LSI does not require the
immediate sale of the shares you receive, LSI may require that you retain those
shares in your account at LSI’s designated brokerage firm until you sell the
shares, even if you stop working for LSI or an Affiliate.  Following your
termination of employment, LSI may restrict your ability to sell or transfer any
shares remaining in your account and sell those shares at a time determined by
LSI in its sole discretion. You agree not to bring any claim against LSI, any
Affiliate of LSI or any brokerage firm used by LSI based on the timing of any
such sale or the price at which any such shares are sold.
 
    (e) When the shares resulting from the vesting of your Restricted Stock
Units are sold, the proceeds of such sale, after deduction of applicable taxes,
commissions and fees, may be transferred to China and made available to you
through an account maintained by an Affiliate in China.
 
28. Acceptance of Award. If you choose to accept this Award, you must accept it
in accordance with procedures established by LSI’s Stock Administration
Department within eight months of the Grant Date. If you do not accept this
Award by the eight-month anniversary of the Grant Date, the Award shall be
cancelled and any attempt to accept it after that date will not be effective.
 

 
-7-

--------------------------------------------------------------------------------

 
